Title: To George Washington from the Commissioners for the District of Columbia, 23 June 1793
From: Commissioners for the District of Columbia,Johnson, Thomas,Stuart, David,Carroll, Daniel
To: Washington, George



Sr
Geo. Town 23rd June 1793

We inclose to you a letter from Majr Ellicott respecting a change of part of the southern Branch of the Canal, and his reasons for a change or totally striking out the Eastern Branch of it in the course of our divisions of the Carrollsburgh property, and the knowledge of situation and circumstances collected from
 the plats laid before us—the change of the southern branch occurred to ourselves as proper—besides, having it in our power to do more Justice to the owners of lots, and saving considerably in the expence as noticed by Majr Ellicott instead of increasing the quantity of putur’d water in James’s Creek the Canal will serve as a good bed for the water and we may expect where it is now making, it will soon be improved into dry ground to the sides of the Canal—Majr Ellicotts plat which has been made on purpose will convey an idea of the whole alterations by the Change of the southern Canal and will also with level which will be taken tomorrow bring into View the Utility and expence of a new direction of the Eastern for it may well be doubted whether it will ever be executed in its new direction—We had desired Mr Hallet to study Doct. Thornton’s plan of a Capitol, we thought it prudent that the whole together and every part seperately should be in the mind of some person who was to see to the execution, perhaps it may be Hallet, perhaps not, he has been industrious and reports rather unfavourable on the great points of practacability time and expence he has simplified and abridged the plan, we have had not great time to consider it Mr Blodget and Mr Hoben seem to be in favour of it and so does Williamson, we wish for your Instructions, as it would be a lengthy work to go into particulars in writing if our Ideas were the most perfect, we begg leave to refer you to Mr Blodget Hoben and Hallet whose verbal information will be better than any we can give you, The Center Arch of the Bridge much to our sorrow is in a very ticklish state, in our situation we cannot take any step, and we rather incline to beli[e]ve it cannot be saved, if Harboughs efforts should prevent its falling, its proportion and beauty is gone, if it falls, as we expect we must do something for temporary use we shall meet with dificulties in the settlement, Expecting you may soon be here, we leave orders for the delivery of this presuming that you cannot well form your oppinion which we wish to have on the Canals and Capitol at a distance. We are sir, very truly and respectfully Your Most Obt Huml: Servts

Th. Johnson
Dd Stuart
Danl Carroll

